Case: 15-11219      Document: 00513975394         Page: 1    Date Filed: 05/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 15-11219                              May 2, 2017
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JASON WALKER, also known as Jason Renard Walker, also known as
Jonathon Dotson, also known as Johnathon Dotson,

                                                 Plaintiff-Appellant

v.

RODNEY W. KILLOUGH, Correctional Officer IV,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:15-CV-178


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Jason Walker, Texas prisoner # 1532092, proceeding pro se and in forma
pauperis, filed a 42 U.S.C. § 1983 civil rights complaint against eight inmate
medical care providers and three correctional officers. Walker alleged that the
defendants were deliberately indifferent to his serious medical needs following
the accidental administration to him of another inmate’s medication. The



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11219    Document: 00513975394     Page: 2   Date Filed: 05/02/2017


                                 No. 15-11219

district court dismissed the claims against most of the defendants for failure
to state a claim, leaving pending only claims against medical aide Helen
Kitchen and correctional officer Rodney W. Killough. After Walker filed an
amended complaint asserting claims against only Kitchen, the district court
sua sponte dismissed the claims against Killough for failure to prosecute.
Walker now appeals that decision.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Because
Walker’s claims against Kitchen remain unadjudicated in the district court, we
lack jurisdiction over this appeal. See 28 U.S.C. §§ 1291, 1292(a),(b); FED.
R. CIV. P. 54(b); Briargrove Shopping Ctr. Joint Venture v. Pilgrim Enters.,
Inc., 170 F.3d 536, 538-41 (5th Cir. 1999).        Accordingly, the appeal is
DISMISSED for lack of jurisdiction.




                                       2